Exhibit 10.4

Execution Version

 

 

AMENDED AND RESTATED GUARANTEE

dated as of March 31, 2014

from

US AIRWAYS GROUP, INC.

and

AMERICAN AIRLINES GROUP INC.

Seven (7) Airbus A321-200 and Four (4) Airbus A330-200 Aircraft

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Guarantee      2   

Section 2.

  No Implied Third Party Beneficiaries      3   

Section 3.

  Waiver; No Set-off; Reinstatement; Subrogation      3   

Section 4.

  Amendments, Etc      4   

Section 5.

  Payments      4   

Section 6.

  Integration; Counterparts; Successors and Assigns; Headings      4   

Section 7.

  Notices      4   

Section 8.

  No Waivers      4   

Section 9.

  Severability      5   

Section 10.

  GOVERNING LAW      5   

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE

AMENDED AND RESTATED GUARANTEE, dated as of March 31, 2014 (as amended, modified
or supplemented from time to time, this “Guarantee”), from US AIRWAYS GROUP,
INC., a Delaware corporation (together with its permitted successors and
assigns, “USAG”) and AMERICAN AIRLINES GROUP INC., a Delaware corporation
(together with its permitted successors and assigns, “AAG” and, together with
USAG, the “Guarantors”), to the parties listed in Schedule I hereto
(collectively, together with their successors and permitted assigns, the
“Parties”, and, individually, a “Party”).

WHEREAS, US Airways, Inc., a Delaware corporation (“Owner”), a direct
wholly-owned subsidiary of USAG, a direct wholly-owned subsidiary of AAG, has
entered into that certain Note Purchase Agreement dated as of December 13, 2012
(the “Note Purchase Agreement”), among Owner, Wilmington Trust Company, as pass
through trustee under each of the Pass Through Trust Agreements (the “Pass
Through Trustee”), Wilmington Trust Company, as Subordination Agent (the
“Subordination Agent”), Wilmington Trust, National Association, as Escrow Agent
under each of the Escrow and Paying Agent Agreements, and Wilmington Trust
Company, as Paying Agent under each of the Escrow and Paying Agent Agreements;

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Note Purchase Agreement; and

WHEREAS, in order to finance the aircraft identified on Schedule II hereto (the
“Aircraft”), Owner has issued or will issue, as the case may be, the Equipment
Notes under the Trust Indentures;

WHEREAS, in order to induce the Pass Through Trustee to purchase the Equipment
Notes and for other good and valuable consideration, USAG delivered the
Guarantee dated as of April 24, 2013 (the “Prior Guarantee”) to the Parties;

WHEREAS, USAG and AAG desire to amend and restate the Prior Guarantee on the
terms set forth herein and each of the Parties desires to consent to such
amendment and restatement;

NOW, THEREFORE, in order to induce the Pass Through Trustee to purchase the
Equipment Notes and for other good and valuable consideration, receipt of which
is hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

Section 1. Guarantee.

(a) Each Guarantor does hereby acknowledge that it is fully aware of the terms
and conditions of the Trust Indentures, the Participation Agreements, the
Equipment Notes and the transactions and the other documents contemplated
thereby, and the Guarantors jointly and severally hereby irrevocably and fully
and unconditionally guarantee, as primary obligor and not as surety merely, to
the Parties, as their respective interests may appear, the payment by Owner of
all payment obligations when due under the Trust Indentures, the Participation
Agreements and the Equipment Notes (such obligations of Owner guaranteed hereby
being hereafter referred to, individually, as a “Guaranteed Obligation” and,
collectively, as the “Guaranteed Obligations”) in accordance with the terms of
the Financing Agreements. The Guarantors jointly and severally hereby agree that
in the event that Owner fails to pay any Guaranteed Obligation when due for any
reason (including, without limitation, the liquidation, dissolution,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
proceedings affecting the status, existence, assets or obligations of Owner, or
the disaffirmance with respect to Owner of any Trust Indenture or any other
Financing Agreement to which Owner is a party in any such proceeding) after the
date on which such Guaranteed Obligation became due and payable and the
applicable grace period has expired, the Guarantors shall pay or cause to be
paid forthwith, upon the receipt of notice from the Indenture Trustee (such
notice to be sent to Owner (to the extent the Indenture Trustee is not stayed or
prevented from doing so by operation of law) and each Guarantor) stating that
such Guaranteed Obligation was not paid when due after the applicable grace
period has expired and stating the amount of such Guaranteed Obligation.

(b) The obligations of the Guarantors hereunder shall not be, to the fullest
extent permitted by law, affected by the genuineness, validity, regularity or
enforceability (or lack thereof) of any of Owner’s obligations under any Trust
Indenture or any other Financing Agreement to which Owner is a party, any
amendment, waiver or other modification of any Trust Indenture or such other
Financing Agreement (except that any such amendment or other modification shall
be given effect in determining the obligations of the Guarantors hereunder), or
by any substitution, release or exchange of collateral for or other guaranty of
any of the Guaranteed Obligations (except to the extent that such substitution,
release or exchange is not undertaken in accordance with the terms of the
Financing Agreements) without the consent of each Guarantor, or by any priority
or preference to which any other obligations of Owner may be entitled over
Owner’s obligations under any Trust Indenture and the other Financing Agreements
to which Owner is a party, or by any other circumstance that might otherwise
constitute a legal or equitable defense to or discharge of the obligations of a
surety or guarantor including, without limitation, any defense arising out of
any laws of the United States of America or of any State thereof which would
excuse, discharge, exempt, modify or delay the due or punctual payment and
performance of the obligations of the Guarantors hereunder. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not, to the fullest extent permitted by law, affect the
liability of the Guarantors hereunder: (a) the extension of the time for or
waiver of, at any time or from time to time, without notice to the Guarantors,
Owner’s performance of or compliance with any of its obligations under the
Financing Agreements (except that such extension or waiver shall be given effect
in determining the obligations of the Guarantors hereunder), (b) any assignment,
transfer, lease or other arrangement by which Owner transfers possession or
loses control of the use of any Aircraft, (c) any defect in the title,
condition, design, operation or fitness for use of, or damage to or loss or
destruction of, any Aircraft, whether or not due to the fault of Owner, (d) any
merger or consolidation of Owner or either Guarantor into or with any other
Person, or any sale, transfer, lease or disposal of any of its assets, (e) any
issuance of Series C Equipment Notes or (f) any change in the ownership of any
shares of capital stock of Owner.

 

2



--------------------------------------------------------------------------------

(c) This Guarantee is an absolute, present and continuing guaranty of payment
and performance and not of collection and is in no way conditional or contingent
upon any attempt to collect from Owner any unpaid amounts due. The Guarantors
specifically agree, to the fullest extent permitted by law, that it shall not be
necessary or required, and that the Guarantors shall not be entitled to require,
that any Party (i) file suit or proceed to obtain or assert a claim for personal
judgment against Owner for the Guaranteed Obligations, or (ii) make any effort
at collection of the Guaranteed Obligations from Owner, or (iii) foreclose
against or seek to realize upon any security now or hereafter existing for the
Guaranteed Obligations, including the Collateral (as defined in the Trust
Indentures), or (iv) file suit or proceed to obtain or assert a claim for
personal judgment against any other Person liable for the Guaranteed
Obligations, or make any effort at collection of the Guaranteed Obligations from
any such other Person, or exercise or assert any other right or remedy to which
any Party is or may be entitled in connection with the Guaranteed Obligations or
any security or other guaranty therefor, or (v) assert or file any claim against
the assets of Owner or any other guarantor or other Person liable for the
Guaranteed Obligations, or any part thereof, before or as a condition of
enforcing the liability of the Guarantors under this Guarantee or requiring
payment of said Guaranteed Obligations by the Guarantors hereunder, or at any
time thereafter.

Section 2. No Implied Third Party Beneficiaries. This Guarantee shall not be
deemed to create any right in any Person except a Party and shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any other Person.

Section 3. Waiver; No Set-off; Reinstatement; Subrogation. The Guarantors waive
notice of the acceptance of this Guarantee and of the performance or
nonperformance by Owner, demand for payment from Owner or any other Person,
notice of nonpayment or failure to perform on the part of Owner, diligence,
presentment, protest, dishonor and, to the fullest extent permitted by law, all
other demands or notices whatsoever, other than the request for payment
hereunder and notice provided for in Section 1 hereof. The obligations of the
Guarantors shall be absolute and unconditional and shall remain in full force
and effect until satisfaction of all Guaranteed Obligations and, without
limiting the generality of the foregoing, to the extent not prohibited by
applicable law, shall not be released, discharged or otherwise affected by the
existence of any claims, set-off, defense or other rights that the Guarantors
may have at any time and from time to time against any Party, whether in
connection herewith or any unrelated transactions. This Guarantee shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of any Guaranteed Obligation is rescinded or must otherwise be returned by any
Party upon the insolvency, bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding with respect to Owner or
otherwise, all as though such payment had not been made. The Guarantor, by
virtue of any payment hereunder to a Party, shall be subrogated to such Party’s
claim against Owner or any other Person relating thereto; provided, however,
that neither Guarantor shall be entitled to receive payment from Owner in
respect of any claim against Owner arising from a payment by such Guarantor in
the event of any insolvency, bankruptcy, liquidation, reorganization or other
similar proceedings relating to Owner, or in the event of any proceedings for
voluntary liquidation, dissolution or other winding-up of Owner, whether or not
involving insolvency or bankruptcy proceedings, in which case the Guaranteed
Obligations shall be paid and performed in full before any payment in respect of
a claim by such Guarantor shall be made by or on behalf of Owner.

 

3



--------------------------------------------------------------------------------

Section 4. Amendments, Etc. No amendment of or supplement to this Guarantee, or
waiver or modification of, or consent under, the terms hereof, shall be
effective unless evidenced by an instrument in writing signed by the Guarantors
and each Party against whom such amendment, supplement, waiver, modification or
consent is to be enforced.

Section 5. Payments. All payments by the Guarantors hereunder in respect of any
Obligation shall be made in Dollars and otherwise as provided in the relevant
Trust Indenture, the relevant Participation Agreement or the relevant Equipment
Note in which such Guaranteed Obligation is contained.

Section 6. Integration; Counterparts; Successors and Assigns; Headings. This
Guarantee (a) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, among the Guarantors and
the Parties, with respect to the subject matter hereof, (b) may be executed in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, and (c) shall be
binding upon the successors and assigns of the Guarantors and shall inure to the
benefit of, and shall be enforceable by, each of the Parties to the fullest
extent permitted by applicable laws. The headings in this Guarantee are for
purposes of reference only, and shall not limit or otherwise affect the meanings
hereof.

Section 7. Notices. All requests, notices or other communications hereunder
shall be in writing, addressed as follows:

If to USAG:

US Airways Group, Inc.

4333 Amon Carter Blvd.

Fort Worth, Texas 76155

Attn: Treasurer

Facsimile: 817-967-4318

If to AAG:

American Airlines Group Inc.

4333 Amon Carter Blvd.

Fort Worth, Texas 76155

Attn: Treasurer

Facsimile: 817-967-4318

If to a Party:

to the address or telecopy number set forth in the Participation Agreements

All requests, notices or other communications shall be given in the manner, and
shall be effective at the times and under the terms, set forth in Section 12.7
of the Participation Agreements.

Section 8. No Waivers. No failure on the part of any Party to exercise, no delay
in exercising, and no course of dealing with respect to, any right or remedy
hereunder will operate as a waiver thereof; nor will any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
of such right or remedy or the exercise of any other right or remedy.

 

4



--------------------------------------------------------------------------------

Section 9. Severability. To the fullest extent permitted by applicable law, any
provision of this Guarantee that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or any provision in any other Operative Agreement, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10. GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW)). THIS GUARANTEE IS BEING DELIVERED IN NEW YORK,
NEW YORK.

Section 11. Consent. By agreeing, acknowledging and consenting to this Guarantee
by their signatures below, each Party hereby consents to the amendment and
restatement effected by this Guarantee.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed as of the day and year first written above.

 

US AIRWAYS GROUP, INC. By:  

/s/ Thomas T. Weir

  Name: Thomas T. Weir   Title: Vice President & Treasurer AMERICAN AIRLINES
GROUP INC. By:  

/s/ Thomas T. Weir

  Name: Thomas T. Weir   Title: Vice President & Treasurer



--------------------------------------------------------------------------------

ACKNOWLEDGED, AGREED AND CONSENTED:
WILMINGTON TRUST COMPANY, as Indenture Trustee By:  

/s/ Robert P. Hines, Jr.

  Name: Robert P. Hines, Jr.   Title: Assistant Vice President
WILMINGTON TRUST COMPANY, as Pass Through Trustee By:  

/s/ Robert P. Hines, Jr.

  Name: Robert P. Hines, Jr.   Title: Assistant Vice President
WILMINGTON TRUST COMPANY, as Subordination Agent By:  

/s/ Robert P. Hines, Jr.

  Name: Robert P. Hines, Jr.   Title: Assistant Vice President

 

2



--------------------------------------------------------------------------------

SCHEDULE I

TO GUARANTEE

PARTIES

Wilmington Trust Company, as Indenture Trustee

Wilmington Trust Company, as Pass Through Trustee

Wilmington Trust Company, as Subordination Agent

 

 

SCHEDULE I

Page 1



--------------------------------------------------------------------------------

SCHEDULE II

TO GUARANTEE

AIRCRAFT

 

U.S. Registration Mark

  

MSN #

  

Aircraft Type

  

Engine Model Type

N152UW

   5588    A321-211    CFM56-5B3/3B1

N153UW

   5594    A321-211    CFM56-5B3/3B1

N286AY

   1415    A330-243    Trent 772B-60/16

N287AY

   1417    A330-243    Trent 772B-60/16

N154UW

   5644    A321-211    CFM56-5B3/3B1

N155UW

   5659    A321-211    CFM56-5B3/3B1

N156UW

   5684    A321-211    CFM56-5B3/3B1

N157UW

   5696    A321-211    CFM56-5B3/3B1

N288AY

   1441    A330-243    Trent 772B-60/16

N567UW

   5728    A321-231    V2533-A5

N289AY

   1455    A330-243    Trent 772B-60/16

 

 

SCHEDULE II

Page 1